Order dated February 17, 1937, referring defendant’s application to an official referee to hear and to determine what modification, if any, shall be made in the order dated August 5, 1936, directing defendant to pay temporary alimony of $100 per week and counsel fee of $1,000, in the order dated August 14, 1936, denying motion for resettlement, and in the order dated September 15, 1936, directing defendant to pay $250 as *881counsel fee upon Ms appeal from the aforementioned orders reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. If the defendant had followed the suggestion made by tMs court on the former appeal [249 App. Div. 629], the question of alimony would have been determined at the trial, wMch could have been had by now. Referring the question of counsel fee is in effect to have the official referee review the determination of tMs court. Lazansky, P. J., Hagarty, Davis, Adel and Close, JJ.. concur.